The beneficiaries of the trust fund are John Douglass and his eight surviving children; together they take the whole of the fund and its income. John's interest was the income arising from the fund during his life. Immediately upon his decease the fund became vested in his surviving children, although it was not to be paid over to them until they should severally attain the age of twenty-one years. Brown v. Brown, 44 N.H. 281; Ordway v. Dow, 55 N.H. 11; Crosby v. Crosby, 64 N.H. 77; Sanborn v. Clough,64 N.H. 315; O'Brien v. O'Leary, 64 N.H. 332, 333; Parker v. Leach,66 N.H. 416; Hall v. Wiggin, 67 N.H. 89, 91. The subsequent income passed with the property to the children, but the time of its payment was not postponed like that of the principal. The reasonable inference from this circumstance is, that the testatrix intended it should be payable as soon as collected by the trustee. That which arises before the children become twenty-one years old may properly be paid to their guardian. Sanborn v. Clough, 64 N.H. 315, 320.
It is unnecessary to consider the second question at this time. The contingency that will require an answer to it may never happen. It is, at least, doubtful if the court has power to give an answer that will bind the parties. Hodgdon v. Darling, 61 N.H. 582; In re School-Law Manual,63 N.H. 574. If facts hereafter occurring render an answer necessary, another application therefor can be made. Gafney v. Kenison, 64 N.H. 354.
Case discharged.
All concurred. *Page 211